1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorneys for Defendant
     JOSE ALFREDO ARROYO AGUILAR
6
7
                                       UNITED STATES DISTRICT COURT
8
                                       EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     )    No. 2:18-cr-00267-JAM
                                                   )
11                        Plaintiff,               )    STIPULATION AND ORDER FOR
                                                   )    EXTENSION TO POST BOND
12            v.                                   )
                                                   )    Judge: Hon. Kendall J. Newman
13   JOSE ALFREDO ARROYO AGUILAR,                  )
                                                   )
14                       Defendants.               )
                                                   )
15
16            The United States of America, through its counsel, Assistant United States Attorney
17   Matthew Thuesen, and defendant, Jose Alfredo Arroyo Aguilar, through Assistant Federal
18   Defender, Douglas Beevers, stipulate that the posting of the $100,000 secured bond by real
19   property is extended by one week to January 8, 2019.
20             On December 18, 2019, the Court granted the defendant until January 1, 2019 to submit
21   the secured bond paperwork. Defense counsel brought signed paperwork to the December 27th
22   Arraignment, but due to an error in the Deed of Trust, the Trustor had to correct the deed and
23   have it re-notarized. Defense counsel had to leave town shortly thereafter due to a family
24   medical emergency resulting in a delay of the completed papers being delivered to the clerk.
25   Accordingly, the parties agree that the deadline for posting the property bond may be extended
26   an additional week, to January 8, 2019.
27
28

      Stipulation to Extend Time                       -1-                                 18-cr-00267 JAM
1    DATED: January 3, 2019                       HEATHER E. WILLIAMS
2                                                 Federal Defender
3                                                 /s/Douglas Beevers
4                                                 DOUGLAS BEEVERS
                                                  Assistant Federal Defender
5                                                 Attorney for JOSE ALFREDO ARROYO
                                                  AGUILAR
6
7
     DATED: January 3, 2019                       McGREGOR W. SCOTT
8                                                 United States Attorney
9
                                                  /s/ Matthew Thuesen
10                                                MATTHEW THUESEN
                                                  Assistant U.S. Attorney
11                                                Attorney for Plaintiff
12
13
14                                              ORDER

15            Finding good cause, the Court grants the defendant a one week extension to January 8,
16   2019, in which to post the $100,000 real property secured bond.
17   Dated: January 4, 2019
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Extend Time                     -2-                                  18-cr-00267 JAM
